Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                 CASE NO.:


 MARITZA HALES, an individual, on behalf
 of herself and all others similarly situated,

                 Plaintiff,

 vs.                                                             COMPLAINT- CLASS ACTION

 CONCORD SERVICING CORPORATION,
 an Arizona corporation,

                 Defendant.
                                                                               /

                 COMPLAINT FOR DAMAGES AND INCIDENTAL RELIEF

          Plaintiff, Maritza Hales, an individual, on behalf of herself and all others similarly situated

 sues Defendant, Concord Servicing Corporation, an Arizona corporation, and alleges:

                                 I.      PRELIMINARY STATEMENT

          1.     This is an action brought pursuant to 15 U.S.C. §1692, et sequi, known more

 commonly as the “Fair Debt Collection Practices Act” (“FDCPA”), which prohibits debt

 collectors from engaging in abusive, deceptive and unfair practices.

                                             II.   JURISDICTION

          2.     The jurisdiction of this Court arises under 15 U.S.C. §1692k and 28 U.S.C.

 §1337.

                                      III.    ALLEGATIONS AS TO PARTIES

          3.     Plaintiff, Maritza Hales (“Ms. Hales”), is sui juris and a resident of Broward


                                                      1
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 7



 County, Florida.

        4.     At all times material hereto, Defendant, Concord Servicing Corporation (“Debt

 Collector”), was an Arizona corporation doing business in Broward County, Florida.

        5.     Defendant is or was engaged in the collection of debts from consumers using the

 mail and telephone. Defendant regularly attempted to collect consumer debts alleged to be due to

 another in Broward County, Florida.

                              IV.      FACTUAL ALLEGATIONS

        6.       On January 23, 2018, Ms. Hales entered into a Home Improvement Contract with

 Green NRG Inc. d/b/a “Solar World” (“Solar World”) for the installation of roof solar panels on

 her home located at 110 Marion Road, West Park, Florida 33003 (“Hales Residence”).

        7.      To finance the solar panels, Solar World created a purported loan (“Solar Panel

 Loan”) in the name of Ms. Hales with a third-party lender, Mosaic Solar, Inc. (“Mosaic Solar”).

        8.     As a result of fraudulent sales practices of Solar World with respect to the solar

 panel sales, financing and installation at the Hales Residence, Ms. Hales has refused to pay any

 money claimed by Mosaic Solar.

        9.     On or about May 22, 2019, Defendant sent or caused to be sent to Ms. Hales written

 correspondence, known more commonly in the collection industry as a “dunning letter” for the

 purpose of collecting monies owed by Ms. Hales under the Solar Panel Loan (“Collection

 Communication”).

        10.    A true and correct copy of the Collection Communication is attached hereto and

 incorporated by reference as Exhibit “A.”

        11.    Defendant through the Collection Communication stated, inter alia, as follows:


                                                2
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 7



         Please note that Concord Servicing Corporation (“Concord”) is acting as the loan
         servicer and debt collector for Mosaic concerning the above referenced loan. Unless
         you notify this office in writing within 30 days after receiving this notice that you
         dispute the validity of this debt or any portion thereof, this office will assume this
         debt is valid. If you notify this office in writing within 30 days of receiving this
         notice that you dispute the validity of this debt or any portion thereof, this office
         will obtain verification of the debt or obtain a copy of a judgment against you and
         mail you a copy of such judgment or verification. If you send a written request to
         this office within 30 days after receiving this notice, this office will provide you
         with the name and address of the original creditor, if different from the current
         creditor.

                                                                (emphasis added by Plaintiff)

                              V.       PRACTICES OF DEFENDANTS

         12.     It is or was the policy and practice of Defendant to send collection letters in the

 form of Exhibit “A” to consumers in a manner which was reasonably calculated to confuse or

 frustrate consumers with respect to advising consumers as to the right of consumers with respect

 to the validation of consumer debts under 15 U.S.C. §1692g and in a manner which is false and

 misleading in violation of 15 U.S.C. §1692e and e (10).

                                 VI.    CLASS ACTION ALLEGATIONS

         13.     This action is brought on behalf of a class consisting of: (i) all persons with

 addresses in the Southern District of Florida (ii) to whom letters in the same or substantially similar

 form as Exhibit “A” were sent (iii) which stated that disputes by consumers must be in writing (iv)

 in an attempt to collect a debt which, according to the nature of the creditor or the debt, or the

 records of the creditor or defendants, was incurred for personal, family, or household purposes (v)

 which were not returned undelivered by the U.S. Post Office (vi) during the one year period prior

 to the filing of the complaint in this action.


                                                   3
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 7



        14.     Plaintiff alleges on information and belief based on the Defendant’s use of letters

 in the form of Exhibit “A” that the class is so numerous that joinder of all members is impractical.

 Based on Defendant’s use of letters in the form of Exhibit “A,” Plaintiff estimates that the class

 includes hundreds or thousands of class members.

        15.     There are questions of law or fact common to the class, which common issues

 predominate over any issues involving only individual class members. The common factual issue

 common to each class member is that each was sent a letter in the form of Exhibit “A.” The

 principal legal issues are whether Defendant’s letters in the form of Exhibit “A” violate the FDCPA

 by failing to properly inform the consumer with respect to the consumer’s rights for debt

 verification under 15 U.S.C. §1692g.

        16.     Ms. Hales’s claim is typical of those of the class members. All are based on the

 same facts and legal theories.

        17.     Ms. Hales will fairly and adequately protect the interests of the class. She has

 retained counsel experienced in handling actions involving unlawful practices under the FDCPA

 and class actions. Neither Plaintiff nor her counsel have any interests which might cause them to

 not vigorously pursue this action.

        18.     Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                (1)   The questions of law or fact common to the members of the class

                predominate over any questions affecting an individual member.

                (2)   A class action is superior to other available methods for the fair and

                efficient adjudication of the controversy.


                                                  4
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 5 of 7



        19.     Certification of a class under Rule 23(b)(2), Federal Rules of Civil Procedure, is

 also appropriate in that Defendant has acted on grounds generally applicable to the class thereby

 making appropriate declaratory relief with respect to the class as a whole.

        20.     Ms. Hales requests certification of a hybrid class under Rule 23(b)(3), Federal

 Rules of Civil Procedure, for monetary damages and under Rule 23(b)(2), Federal Rules of Civil

 Procedure, for equitable relief.

                                    VII. ALLEGATIONS OF LAW

        21.     At all times material hereto, Ms. Hales was a “consumer” as said term is defined

 under 15 U.S.C. §1692a(3).

        22.     At all times material hereto, Solar Mosaic, Inc. was a “creditor” as said term is

 defined under 15 U.S.C. §1692a(4).

        23.     At all times material hereto, the Solar Panel Loan was a “debt” as said term is

 defined under 15 U.S.C. §1692a(5).

        24.     At all times material hereto, Defendant was a “debt collector” as said term is

 defined under 15 U.S.C. §1692a(6).

        25.     15 U.S.C. §1692g(a) provides, in pertinent part, the following:

                                Notice of Debts; Contents

                Within five days after the initial communication from the consumer
                in connection with the collection of any debt, a debt collector shall,
                unless the following information is contained in the initial
                communication or the consumer has paid the debt, send the
                consumer written notice containing:

                (1)   The amount of the debt;

                (2)   The name of the creditor to whom the debt is owed;


                                                  5
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 6 of 7



                (3) A statement that unless the consumer, within thirty days after
                receiving the notice, disputes the validity of the debt, or any portion
                thereof, the debt will be assumed to be valid by the debt collector;

                (4) A statement that if the consumer notifies the debt collector in
                writing within the thirty day period, the debt, or any portion thereof,
                is disputed, the debt collector will obtain verification of the debt or
                a copy of the judgment against the consumer and a copy of such
                verification or judgment will be mailed to the consumer by the debt
                collector; and

                (5) A statement that upon the consumer=s written request within
                the thirty day period, the debt collector will provide the consumer
                with the name and address of the original creditor, if different from
                the current creditor.


        26.       The Collection Communication falsely and misleading states that disputes of the

 validity of debts had to be in writing when no such requirement is contained in the FDCPA.

        27.       The conduct of Defendant violated 15 U.S.C. §1692g by the failure of Defendant

 to properly inform the consumer as to the consumer’s rights for debt verification in a manner which

 was not reasonably calculated to confuse or frustrate the least sophisticated consumer. See, Ricco

 v. Sentry Credit, Inc., 954 F.3rd 582 (3rd Cir. 2020); Camacho v. Bridgeport Financial, 430 F. 3rd

 1078 (9th Cir. 2005); Baez v. Warner & Hunt, P.A., 442 F. Supp. 2nd 1273 (S.D. Fla. 2006).

        28.       As the Collection Communication falsely communicated the rights of consumers

 to dispute debts, Defendant violated 15 U.S.C. §1692e and e(10).

        29.       As a result of Defendant’s conduct, Plaintiff and the class have suffered a concrete

 and legally cognizable injury by not receiving the disclosures mandated by Congress under the

 FDCPA. Plaintiff and the class are entitled to an award of statutory damages pursuant to 15

 U.S.C. §1692k.

        WHEREFORE, Plaintiff, Maritza Hales, an individual, requests judgment be entered in her

                                                   6
Case 0:20-cv-61000-RS Document 1 Entered on FLSD Docket 05/20/2020 Page 7 of 7



 favor and in favor of the class against Defendant, Concord Servicing Corporation, an Arizona

 corporation, for:

         A.      Statutory damages pursuant to 15 U.S.C. §1692k;

         B.      An award of costs and attorney’s fees pursuant to 15 U.S.C. §1692k; and

         C.      Such other and further relief as the Court may deem just and equitable.

                                     DEMAND FOR JURY TRIAL

         Plaintiff, Maritza Hales, pursuant to Rule 38(b), Federal Rules of Civil Procedure, demands

 a trial by jury of all issues so triable.




                                                      /s/ Robert W. Murphy
                                                      ROBERT W. MURPHY
                                                      Florida Bar No. 717223
                                                      1212 S.E. 2nd Avenue
                                                      Fort Lauderdale, Florida 33316
                                                      (954) 763-8660 Telephone
                                                      (954) 763-8607 Fax
                                                      Email:
                                                      rwmurphy@lawfirmmurphy.com
                                                      Counsel for Plaintiff




                                                  7
